DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 2, 5, 10, 11, 14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carballido (US 11164432).
As to claim 1, Carballido discloses in system and method for fire sensing and controlling escape path guide signs accordingly having claimed:




a.	a method for routing a user to a building exit during a dangerous event read on Col. 1, Lines 38-47, ( The system comprising: a plurality of fire detectors configured to detect a fire in each room; and a plurality of signs configured to display evacuation information, each of the signs being in communication with each of the fire detectors and configured to determine an evacuation route to an exit located nearest to each sign);
b.	identifying, by one or more processors, a dangerous event within a building occupied by an occupant read on Col. 2, Lines 40-50, (system may include where the plurality of rooms comprises a first room and a second room connected to the first room by at least one entryway, a fire being detected in the second room and a human being detected in a room between the first room and the second room; and the plurality of signs comprises a first sign in the first room located at an entryway towards the second room, the first sign displaying evacuation information including a human symbol when there is no exit located between the first room and the second room);
c.	in response to identifying the dangerous event within the building, determining, by the one or more processors, a route from a location of the occupant to a building exit which avoids a danger zone corresponding to the dangerous event read on Col. 3, Lines 23-35, (detecting a fire in at least one of the plurality of rooms using a plurality of fire detectors; determining an evacuation route to an exit located nearest to each sign, the evacuation route including rooms where a fire has not been detected);
d.	causing, by the one or more processors, an indication of the route to be presented to the occupant by controlling one or more lights on a path corresponding to the route read on Col. 3, Lines 23-35, (displaying evacuation information using a plurality of signs, each of the signs being in communication with each of the fire detectors; wherein the evacuation information includes a number of rooms along the evacuation route between the sign displaying the evacuation information and the exit located nearest to the sign displaying the evacuation information).
	As to claim 2, Carballido further discloses:
a.	wherein controlling one or more lights on a path corresponding to the route includes: identifying a set of multi-sensor devices on the path corresponding to the route, each multi-sensor device including one or more light emitting elements; and sending a control signal to each of the set of multi-sensor devices to activate the one or more light emitting elements read on Col. 3, Lines 36-50, (hen executed by a processor, cause the processor to perform operations comprising: detecting a fire in at least one of a plurality of rooms using a plurality of fire detectors; determining an evacuation route to an exit located nearest to each sign, the evacuation route including rooms where a fire has not been detected; and displaying evacuation information using a plurality of signs, each of the signs being in communication with each of the fire detectors; wherein the evacuation information includes a number of rooms along the evacuation route between the sign displaying the evacuation information and the exit located nearest to the sign displaying the evacuation information). 
	As to claim 5, Carballido further discloses:
a.	wherein the one or more light emitting elements for each of the set of multi-sensor devices illuminate a surface to which the respective multi-sensor device is mounted read on Col. 2, Lines 21-29, (where the plurality of rooms comprises a first room and a second room connected to the first room by at least one entryway, a fire being detected in the second room; and the plurality of signs comprises a first sign in the first room located at an entryway towards the second room, the first sign displaying evacuation information including a fire symbol).
As to claim 10, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  As to claim 10, Carballido further discloses:  a computing device for routing a user to a building exit during a dangerous event, the computing device comprising: one or more processors; and a non-transitory computer-readable memory coupled to the one or more processors and the user interface and storing instructions thereon that, when executed by the one or more processors, cause the computing device to read on Col. 5, Lines 12-30, (a central controller that determines the evacuation route or the signs 120 may be configured to make the determination independently or in conjunction with other devices such as human presence detectors 112, fire detectors 114, and/or signs 120. The central controller, detectors, and/or each sign may include a processor and an associated memory. The processor may be, but is not limited to, a single-processor or multi-processor system of any of a wide array of possible architectures, including field programmable gate array (FPGA), central processing unit (CPU), application specific integrated circuits (ASIC), digital signal processor (DSP) or graphics processing unit (GPU) hardware arranged homogenously or heterogeneously).
As to claim 11, the claim is corresponding to claim 2.  Therefore, the claim is rejected for the same rationales set forth for claim 2.  
As to claim 14, the claim is corresponding to claim 5.  Therefore, the claim is rejected for the same rationales set forth for claim 5.  
As to claim 19, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 8, 12, 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Carballido in view of Voor (US 2020/0066126).
As to claim 3, Carballido does not explicitly disclose wherein each multi-sensor device is configured to emit light having a plurality of different colors via the one or more light emitting elements, and wherein the control signal includes an instruction for each multi-sensor device to cause the one or more light emitting elements to emit a particular color of a plurality of colors.
However, Voor in light sources and a wireless transceiver to enable communication between the apparatus and a remote service provider teaches:
e.	wherein each multi-sensor device is configured to emit light having a plurality of different colors via the one or more light emitting elements, and wherein the control signal includes an instruction for each multi-sensor device to cause the one or more light emitting elements to emit a particular color of a plurality of colors read on ¶ 0021, (an emergency indication may be for single color lights to blink, strobe, flash, or gradually oscillate illumination intensity in various patterns. The periodicity, rate of illumination intensity change, and duty cycle of flashing can indicate distance from the detected emergency. Also, the flashing of lights can be coordinated with neighboring lights like peristalsis, or animation. Coordination of blinking can indicate direction toward the emergency, or toward the safe exit routes depending on the type of emergency, the building, and relevant policy. Slow and gently changing illumination intensity can indicate safe exits, and rapid flashing with harsh changing illumination intensity can indication location of emergency).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the system, apparatus and method for low latency detection and reporting of an emergency event of Voor into Carballido in order to provide generated in response to the indication of the emergency event, are to operate at one or more colors, to indicate relative proximity to the emergency event. 
As to claim 8, Voor further teaches:
a.	wherein identifying the dangerous event includes: detecting, by the one or more processors, a gas leak based on chemical data from a gas sensor read on ¶ 0017, (understand that various emergency events, ranging from fire, glass breaking, explosion, earthquake-induced building failures, imminent lightning strike or so forth can be identified. As such, a smart bulb may include, in addition to a microphone and/or other audio sensor, one or more additional sensors such as a heat sensor, motion sensor, environmental sensor(s) such as a carbon monoxide sensor, or so forth).
As to claim 12, Voor further teaches:
a.	wherein each multi-sensor device is configured to emit light having a plurality of different colors via the one or more light emitting elements, and wherein the control signal includes an instruction for each multi-sensor device to cause the one or more light emitting elements to emit a particular color of a plurality of colors read on ¶ 0021, (an emergency indication may be for single color lights to blink, strobe, flash, or gradually oscillate illumination intensity in various patterns. The periodicity, rate of illumination intensity change, and duty cycle of flashing can indicate distance from the detected emergency. Also, the flashing of lights can be coordinated with neighboring lights like peristalsis, or animation. Coordination of blinking can indicate direction toward the emergency, or toward the safe exit routes depending on the type of emergency, the building, and relevant policy. Slow and gently changing illumination intensity can indicate safe exits, and rapid flashing with harsh changing illumination intensity can indication location of emergency).
As to claim 17, the claim is corresponding to claim 8.  Therefore, the claim is rejected for the same rationales set forth for claim 8.  
As to claim 20, the claim is corresponding to claim 3.  Therefore, the claim is rejected for the same rationales set forth for claim 3.  

8.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carballido in view of Bosch (DE 2020/04012616).
As to claim 4, Carballido does not explicitly disclose the occupant is a first occupant, the route is a first route, the path is a first path, the set of multi-sensor devices is a first set of multi- sensor devices, the one or more light emitting elements are first light emitting elements, and the instructions cause the computing device to: determine a second route from a location of a second occupant to a building exit which avoids the danger zone; identify a second set of multi-sensor devices on a second path corresponding to the second route, each multi-sensor device including one or more second light emitting elements; cause the indication of the first route to be presented to the first occupant by sending a first control signal to each of the first set of multi-sensor devices on the first path to cause the one or more first light emitting elements to emit a first color; and cause an indication of the second route to be presented to the second occupant by sending a second control signal to each of the second set of multi-sensor devices on the second path to cause the one or more second light emitting elements to emit a second color different from the first color.
However, Bosch in different coloring of individual areas an escape direction is displayed teaches:
a.	the occupant is a first occupant, the route is a first route, the path is a first path, the set of multi-sensor devices is a first set of multi-sensor devices, the one or more light emitting elements are first light emitting elements, and further comprising: determining, by the one or more processors, a second route from a location of a second occupant to a building exit which avoids the danger zone; identifying a second set of multi-sensor devices on a second path corresponding to the second route, each multi-sensor device including one or more second light emitting elements; causing, by the one or more processors, the indication of the first route to be presented to the first occupant by sending a first control signal to each of the first set of multi-sensor devices on the first path to cause the one or more first light emitting elements to emit a first color; and causing, by the one or more processors, an indication of the second route to be presented to the second occupant by sending a second control signal to each of the second set of multi-sensor devices on the second path to cause the one or more second light emitting elements to emit a second color different from the first color read on Page 2, Para. 9 – Page 3, Para 1, (The scoreboard 10 has different colored areas, with a first area 18 Here, for example, a green, a second region, for example, no or has a white color. The first area 18 here is the background for a direction indicator 19 which direction indicator 19 indicates the direction in which an escape route can be found, for example, from a building. The green colored area 18 is preferably of a non-colored or colored, for example, in light color border 17 surround.  In the parallel to the escape direction extending faces of the display panel 10, So in the figure, the upper and lower end face are blind holes 11, 12, 13, 14, 15 and 16 brought in. The lower blind holes are not numbered separately for reasons of clarity of the figure. In these blind holes are six bulbs 21, 22, 23, 24, 25 and 26 on the upper face and six bulbs 31 32 33 34 35 and 36 used on the lower end face. At the bulbs 21 to 26 and 31 to 26.  These are LEDs that emit white light. Thus, in the experiment under real conditions, i.e. in a smoky environment, it emerged that white light has the highest visibility).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the illuminated emergency exit sign, for a building, has a multi-colored display panel and LEDs for the lighting with a smoke detector and control circuit and flashing light control with a battery power supply of Bosch into Carballido in order to provide different colors of different areas information about the direction of an escape route are shown to indicate different escape route to the emergency exit.
As to claim 13, the claim is corresponding to claim 4.  Therefore, the claim is rejected for the same rationales set forth for claim 4.  

9.	Claims 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carballido in view of Voor and further in view of Lee (KR 101880864).
As to claim 6, Carballido further discloses:
a.	obtaining, by the one or more processors, a heat signature from an object within the building from a thermal camera Col. 4, Lines 35-49, (each room 104 may have a human presence detector 112 located within the room 104. Each human presence detector 112 may be in communication with each other human presence detector 112. The human presence detector 112 may use a variety of ranging sensors and/or presence detection devices to detect human beings such as, for example, a visual detection device, a laser detection device, a thermal image detection device, a depth detection device, a motion detection device, an odor detection device, RADAR, and ultrasonic sensor).
Voor further teaches:
b. 	obtaining, by the one or more processors, sound data indicative of sound within the building from an acoustic sensor read on ¶ 0038, (the building is a school building and the room is a given classroom. Although multiple other light bulbs including smart bulbs may be installed in this particular room, in applications herein a single smart bulb within the room may be provided with a microphone to enable the acoustic detection of gunshots or other emergency events);
c.	detecting, by the one or more processors, detect a gunshot in response to sound is within a threshold noise level rang read on ¶ 0004, (in response to the indication of the emergency event, the one or more light sources are to display a predetermined color. The microcontroller may compare the first audio sample to a gunshot signature to determine whether a gunshot has occurred in a vicinity of the apparatus. And, in response to this comparison, the apparatus is to communicate the indication of the emergency event comprising the gunshot to the remote service provider. Also, the apparatus may communicate a stream of audio information from the microphone to the remote service provider).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the system, apparatus and method for low latency detection and reporting of an emergency event of Voor into Carballido in order to provide generated in response to the indication of the emergency event, are to operate at one or more colors, to indicate relative proximity to the emergency event. 
Carballido in view of Voor does not explicitly disclose obtain a heat signature from an object within the building from a thermal camera; and determining that the heat signature is above a threshold temperature.
However, Lee in fire management system teaches:
b.	obtain a heat signature from an object within the building from a thermal camera; and determining that the heat signature is above a threshold temperature read on Page 3, Para. 10, (the thermal imager 120 compares the sensing value sensed by the sensor module 110 with a predetermined threshold value by the control unit 130, and only when the sensing value is determined to be equal to or greater than the threshold value The control unit 130 can operate the control unit 130 to acquire thermal image information inside the switchboard and transmit the thermal image information to the control unit 130).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the switchboard fire management system of Lee into Carballido in order to provide a fire alarm to monitor the fire accident and early warning.
As to claim 15, the claim is corresponding to claim 6.  Therefore, the claim is rejected for the same rationales set forth for claim 6.  

10.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carballido in view of Lee (KR 101880864).
	As to claim 7, Carballido further discloses:
a.	wherein identifying the dangerous event includes: obtaining, by the one or more processors, a heat signature from an object within the building from a thermal camera; and read on Col. 4, Lines 35-49, (each room 104 may have a human presence detector 112 located within the room 104. Each human presence detector 112 may be in communication with each other human presence detector 112. The human presence detector 112 may use a variety of ranging sensors and/or presence detection devices to detect human beings such as, for example, a visual detection device, a laser detection device, a thermal image detection device, a depth detection device, a motion detection device, an odor detection device, RADAR, and ultrasonic sensor).  Carballido does not explicitly disclose detecting, by the one or more processors, a fire in response to determining that the heat signature above is above a threshold fire temperature
However, Lee further teaches:
b.	detecting, by the one or more processors, a fire in response to determining that the heat signature above is above a threshold fire temperature read on Page 3, Para. 10, (the thermal imager 120 compares the sensing value sensed by the sensor module 110 with a predetermined threshold value by the control unit 130, and only when the sensing value is determined to be equal to or greater than the threshold value The control unit 130 can operate the control unit 130 to acquire thermal image information inside the switchboard and transmit the thermal image information to the control unit 130).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the switchboard fire management system of Lee into Carballido in view of Voor in order to provide a fire alarm to monitor the fire accident and early warning.
As to claim 16, the claim is corresponding to claim 7.  Therefore, the claim is rejected for the same rationales set forth for claim 7.  

11.	Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Carballido in view of Dumas (US 2019/0244498).
As to claim 9, Carballido does not explicitly disclose obtaining, by the one or more processors, image data for an object within the building from a camera; obtaining, by the one or more processors, a heat signature from the object from a thermal camera; detecting, by the one or more processors, a person by analyzing the image data to identify that the object includes features corresponding to a person, and analyzing the temperature data for the object to determine that the temperature data includes temperatures for the person within a body temperature range; and detecting, by the one or more processors, a weapon attached to the person based on differences in temperature data within the object, wherein the differences in temperature data include temperatures outside of the body temperature range which generate a heat signature corresponding to a weapon
However, Dumas in identify security threats teaches:
b.	obtaining, by the one or more processors, image data for an object within the building from a camera; obtaining, by the one or more processors, a heat signature from the object from a thermal camera; detecting, by the one or more processors, a person by analyzing the image data to identify that the object includes features corresponding to a person, and analyzing the temperature data for the object to determine that the temperature data includes temperatures for the person within a body temperature range; and detecting, by the one or more processors, a weapon attached to the person based on differences in temperature data within the object, wherein the differences in temperature data include temperatures outside of the body temperature range which generate a heat signature corresponding to a weapon read on ¶ 0009 & ¶ 0169, (he camera system includes a thermal camera or thermal cameras configured to obtain a thermal image of the person located in the thermal camera's field of view, and the server system is further configured to analyze the thermal image to detect a weapon located on the person.  Obtaining and analyzing a thermal image of the person to detect weapons located on the person. In some embodiments, the flowchart of FIG. 8 also includes determining that the person is carrying more than one mobile device. In some embodiments, the flowchart of FIG. 8 also includes obtaining, using one or more cameras, a location of the person that appears in a field of view of the one or more cameras; determining, at different instances, that the determined location of a mobile device is same or similar to the location of the person obtained using the one or more cameras; and tracking the person that continues to appear in the field of view of the one or more cameras).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the method and apparatus to locate and track mobile device users for security application of Dumas into Carballido in order to provide an enhanced security monitoring by integrating different monitoring and tracking technologies into a security system.
As to claim 18, the claim is corresponding to claim 9.  Therefore, the claim is rejected for the same rationales set forth for claim 9.  

Citation of pertinent Prior Arts
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
13.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689